DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

	Claim 13 has been amended to recite the negative proviso “wherein the neural precursor cells are not descended from mesenchymal stem cells”, as requested in the amendment filed on May 12, 2022. Following the amendment, claims 1-13, 15-16, and 19-26 are pending in the instant application.
Claims 1-12 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 13, 15-16, and 19-22 are under examination in the instant office action.
Claim Rejections - 35 USC § 112 (New, Necessitated by amendment)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15-16, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Any negative limitation or exclusionary proviso must have basis in the original disclosure. Only if alternative elements are positively recited in the specification, may they be explicitly excluded in the claims. In re Johnson and Farnham, 558 F .2d 1008, 1019, 195 USPQ 187, 196(CCPA1977).  In re Smith 458 F.2d 1389, 173 USPQ 679 (CCPA 1972).
In Remarks filed May 12, 2022, Applicant has provided no guidance as to where the specification provides alternatives positively recited.  As indicated by Remarks, the specification provides only positive recitation of mesenchymal cells throughout, and within the working examples (Remarks pg. 6).  There appears to be no adequate written support for neural precursor cells that are not descended from mesenchymal stem cells.  
The court In re Ruschig, 371 F .2d 990, 154 USPQ 118 (CCPA 1967) held that the original disclosure of a large genus did not support a later filed claim to a previously unnamed single species. Further, the court in Purdue Pharma L.P. v. Faulding Inc., 230 .3d 1320, 1326, 56 USPQ2d 1481,1486 (Fed. Circ. 2000) noted with respect to In re Ruschig, id. that “Ruschig makes clear, one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention.” In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure”.  Such is the case in the instant claims where, absent alternative neural precursor cells positively recited in the specification, Applicant cannot exclude by negative proviso those that are descendants of MSC (original claims 6, 16, 24, 29, 34, 39, 52, 57, 62, 68, 73 and 85; and paragraph [0037]).  Thus, the claims do not have adequate written description in the specification as filed.
Claim Rejections - 35 USC § 112 (Maintained)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-16, and 19-22 stand as rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reasons of record in the previous Office action.
On page 7 of Remarks (Id), Applicant argues the recitation is a product-by-process but this is not persuasive because a product-by-process is determined by the structure that is produced.  Here, it is entirely unclear what structure/material is encompassed by the invention. Claim 13 is indefinite in that it uses functional language that it fails to impose a material/structural limitation upon the extracellular matrix (ECM) of the claims, but rather claims the ECM solely as “produced by descendants of mesenchymal stem cells … transfected with a nucleic acid encoding a Notch intracellular domain.”  This is not even a proper product-by-process in that there is no structure associated with the ECM, the only process step is transfection of cells.  For purposes of infringement, it is unclear what ECM structure/material is included or excluded. Therefore, the metes and bounds are indefinite.

Claim Rejections - 35 USC § 102 (New, Necessitated by amendment)
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13, 15-16, and 19-22 stand as rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dezawa et al. as evidenced by Aizman et al., (both cited in the previous action) and further evidenced by Majumdar et al., JOURNAL  OF  CELLULAR  PHYSIOLOGY  176:57 – 66  (1998).
Applicant argues that the cells in Dezawa are both NICD-transfected MSCs that produce the ECM, and are then converted to NPCs.  Applicant asserts that Dezawa does not teach the newly added limitation “wherein the neural precursor cells are not descended from mesenchymal stem cells” (claim 13).
This is not persuasive because the prior art does teach methods comprising “inducing differentiation of bone marrow stromal cells to neural cells or skeletal muscle cells in vitro” (paragraph bridging columns 7 and 8).
The Majumdar et al. prior art is relied upon solely as evidence that bone marrow stromal cells are phenotypically and functionally distinct from marrow-derived MSCs (Abstract). 
Therefore, the method of the invention fails to distinguish over the methods disclosed in the prior art. 
Claims 13, 15-16, and 19-22 are rejected.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649